DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/2021, 09/14/2021, and 12/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Claims 1, 3, 4, 9, 11, 19, 24, 26-27, 51 and 54 have been amended and claims 29-50 have been cancelled. Claims 1-28 and 51-54 are currently pending.

Response to Arguments
Applicant's arguments, with respect to the rejection(s) of claim(s) 1 and 51 under 35 U.S.C. § 103 have been fully considered and are persuasive. However, in view of further search and consideration, claim 1 is newly rejected over Booth ‘535 in view of CHAO ‘823. See rejections below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-14, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al.,US-20160110535-A1 (hereinafter “Booth ‘535”) in view of CHAO, US-20090177823-A1 (hereinafter “CHAO ‘823”).
Per claim 1 (independent):
Booth ‘535 discloses: A logic circuitry package to communicate with a logic circuit of a printer (FIG. 1, [0020], A printer module network 100 has a system application specific integrated circuit (ASIC) 102 coupled to a first module 104 (logic circuitry package) and to a second module 106 via an I2C bus; [0021], The first module 104 is located on a user-replaceable component, e.g., as shown a toner bottle 105; [0023], The first module 104 and the second module 106 are identical.), the logic circuitry package comprising: 
a first logic circuit (FIG. 2, [0026], details of the first module 104. The first module 104 is an authentication module that contains an authentication circuit 202.) having a first address, 
the logic circuitry package to respond to communications sent to the first address and to respond to communications sent to a second address (FIG. 6, [0039], operating an authentication module … enables identical modules to be coupled to the same communication bus at different addresses. This module has … a serial communication connection e.g. I2C; [0040], At block 602, a module communication address is initialized to a default value (first address); [0041], at block 606 the module communication address is set to a first address (second address).);
in response to a first command indicative of a task and a first time period sent to the first address, the logic circuitry package is accessible via the second address for a duration based on the time period ([0016], The broadcasting module 110 of the master device 10 (logic circuitry package) is configured to send messages (first command) to the slave devices 20, 30, and 40 … put the slave devices in an address setting mode (task) … The reading module 120 is configured to read a time assignment (first time period) for each slave device …The requesting module (of the slave devices) is configured to send an address request (to the master device) during the slave device assigned time window … assign an address to each slave device. The first judging module 150 is configured to check if all the time windows for the slave devices have elapsed; FIG. 5, [0024], if all the time windows have (not) elapsed, returning to the step S3; Note that the master device can be accessible for the address setting mode via a second slave device using a second address among the plurality of slave devices as long as all the time windows (time period) has not elapsed.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth ‘535 with the assignment of addresses for a plurality of slave device during assigned time windows as taught by CHAO ‘823 because it would simplify the setting of addresses by allowing the process to happen only during assigned time windows.

Per claim 2 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 discloses: A logic circuitry package according to claim 1, wherein the package is for association with a print material container (FIG, 1, [0021], The first module 104 is located on a user-replaceable component, e.g., as shown a toner bottle 105).

Per claim 3 (dependent on claim 2):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Booth ‘535 discloses: A logic circuitry package according to claim 2, further including a memory including data representative of at least one characteristic of the print material container (FIG. 2, [0026], The authentication circuit 202 then makes the one-way hash value available to the system ASIC 102, which compares the hash value (computed by the authentication circuit 202) to a hash value computed by the system ASIC 102. If the hash values match, the toner bottle 105 is authorized for use).

Per claim 4 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 discloses: A logic circuitry package according to claim 1, wherein the logic circuitry package is I2C compatible and wherein the first and second addresses are l2C compatible addresses (FIG. 1, [0020], A printer module network 100 has a system application specific integrated circuit (ASIC) 102 coupled to a first module 104 (logic circuitry package) and to a second module 106 via an I2C bus).

Per claim 5 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 1, wherein the package is not accessible via the second address for at least one of a second time period preceding the first time period or a third time period following the first time period (FIG. 5, a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where the master device may not communicate with the slave device via the current address (second address) of the slave device after all the time windows (current time periods; first or second time periods) for the slave device have elapsed since new time periods (third time periods), following the current time periods, are assigned to the slave device at Step S2 and so are new addresses at Step S4.).

Per claim 6 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 1, wherein the logic circuitry package is to: respond to communications sent to the first address and not to communications sent to the second address outside the first time period; and respond to communications sent to the second address and not to communications sent to the first address during the first time period  (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where the master device may communicate with the slave device via the current address (first address) during the current time window (outside the first time period) and then the master device 10 assigns a (new) time window (first time period) for each 

Per claim 7 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 1, wherein the logic circuitry package is to set the second address to an initial second address at each start of the first time period (FIG. 5, [0007], The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device; [0019], Step S2: the master device 10 … assigning a time window to each slave device; [0021], Step S4: the master device 10 assigning an address to the slave device; [0024], Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed; Note that every time the master device 10 assigns a new time window, that is, each start of the first time period, for each slave device, a new address (second address) is to be assigned to the slave device which has been set as an address (initial second address) allocated from the previous request.).

Per claim 10 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 discloses: A logic circuitry package according to claim 1, wherein the first logic circuit is to perform the task for the duration based on the time period (FIG. 6, [0040], At block 602, a 

Per claim 11 (dependent on claim 10):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 10 above, incorporated herein by reference.
Booth ‘535 discloses: A logic circuitry package according to claim 10, wherein the task includes at least one of: activating the second address; deactivating the first address; transmitting a signal to another logic circuit of the package; re-configuring an initial second address to a different, temporary second address; performing a computational task; or monitoring a timer of the first logic circuit (FIG. 6, [0039], operating an authentication module … enables identical modules to be coupled to the same communication bus at different addresses. This module has … a serial communication connection e.g. I2C; [0040], At block 602, a module communication address is initialized to a default value (first address); [0041], at block 606 the module communication address is set to a first address (second address).).

Per claim 12 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 1, wherein the first logic circuit includes a timer to measure the duration of the time period The timing module 510 assigns a time window to each slave device according to its serial number”).

Per claim 13 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 1, wherein the first logic circuit is to not respond to commands sent to the first address for the duration (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where after all the time windows for the slave device have elapsed, that is, once a new time window (duration) starts, including an (new) address, in this case, the master device may communicate with the salve device only via the new address (second address) for the new time window while not to communicate with the previous address (first address).).

Per claim 14 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 discloses: A logic circuitry package according to claim 1, wherein the package is to operate in a first mode in response to communications sent to the first address and to operate in a second mode in response to communications sent to the second address (FIG. 2, [0007], “responding to a first serial communication received via the serial communication connection addressed to the module communication address, and not responding to a second serial communication received via the serial communication connection addressed to a different address than the module communication address”; [0026], ”The first module 104 is an authentication module that contains an authentication circuit 202”; [0030], “the authentication circuit 202 … reply to a first command addressed to its I2C address when the voltage on the address_ADC input 212 (Vain) is 2V and to not reply to the first command when Vain is 3V … reply to a second command when Vain is 3V and not reply to the second command when Vain is 2V.” where a different operating behavior (mode) depending on a command addressed to its own I2C address would be shown in the authentication circuit 202 for each different first module 104 and second first module 106. Note that different modules may have different addresses.).

Per claim 16 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 does not disclose but CHAO ‘823: A logic circuitry package according to claim 1, further including a second logic circuit, wherein the second address is an address of the second logic circuit ([0016], The broadcasting module 110 of the master device 10 (logic circuitry package) is configured to send messages to the slave devices 20, 30, and 40 … put the slave devices in an address setting mode; Note that the plurality of slave devices (second logic circuit) can have different (second) addresses.).

Per claim 17 (dependent on claim 16):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference.
 discloses: logic circuitry package according to claim 16, wherein the second logic circuit includes at least one of a non-volatile memory, a plurality of registers, a timer, a read and write buffer, or a read or write buffer ([0015], “The slave device 20 includes a memory 200, a CPU, and a motherboard, etc.”; [0025], “The timing module 510 assigns a time window to each slave device according to its serial number”).

Per claim 18 (dependent on claim 16):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference.
Booth ‘535 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 16, wherein the second logic circuit includes at least one sensor or sensor array ([0016], The requesting module is configured to send an address request during the slave device assigned time window. The responding module 130 is configured to respond to the address request from the slave devices; Note that there would be a timer (sensor) in the slave device including the requesting module.).

Per claim 21 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 6above, incorporated herein by reference.
Booth ‘535 discloses: A logic circuitry package according to claim 1, further including at least one sensor or sensor array (FIG. 2, [0030], the authentication circuit 202 may be configured to reply to a first command addressed to its I2C address when the voltage on the address_ADC input 212 (Vain) is 2V and to not reply to the first command when Vain is 3V; Note that there would be a voltage measuring sensor.).

Claim(s) 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth ‘535 in view of CHAO ‘823 as applied to claim 7 and 1 above, and further in view of Koshisaka et al., US-20200159689-A1 (hereinafter “Koshisaka ‘689”).
Per claim 9 (dependent on claim 7):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.
Booth ‘535 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 7, wherein, the second address includes a plurality of second addresses and, on receipt of a subsequent command indicative of the task and the first time period sent to the first address (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed”; Note that the master device 10 can assign different addresses (plurality of second addresses) to a plurality of slave devices; the master device 10 assigns a time window (first time window) and an address (first address) to each slave device.).
Booth ‘535 in view of CHAO ‘823 does not disclose but Koshisaka ‘689 discloses: the logic circuitry package is to have a same initial second address of the plurality of second addresses (FIG. 4, [0095], “In Step S19, the current master 12C transmits the SETGRPA command (refer to FIG. 9 and FIG. 10 to be described below) for instructing the assignment of the group address and assigns the group address to the I3C slave 13” where the current master 12C assigns the group address (same initial second address) to the I3C slave 13 via the SETGRPA command.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth ‘535 in view of CHAO ‘823 with the assignment of  because it would enable communications to be efficiently performed by avoiding repeatedly performing same operations on individual devices [0007-0008].

Per claim 28 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 discloses: A plurality of logic circuitry packages comprising: a first logic circuitry package according to claim 1; a second logic circuitry package according to claim 1, the second logic circuitry packaging having different first address than the first logic circuitry package, and (FIG. 1, [0020], A printer module network 100 has a system application specific integrated circuit (ASIC) 102 coupled to a first module 104 (first logic circuitry package) and to a second module 106 (second logic circuitry package)  via an I2C bus; [0021], The first module 104 is located on a user-replaceable component, e.g., as shown a toner bottle 105; [0023], The first module 104 and the second module 106 are identical.).
Booth ‘535 in view of CHAO ‘823 does not disclose but Koshisaka ‘689 discloses: the second logic circuitry package having the same second address as the first logic circuitry package (FIG. 1, FIG. 4, [0095], “In Step S19, the current master 12C transmits the SETGRPA command (refer to FIG. 9 and FIG. 10 to be described below) for instructing the assignment of the group address and assigns the group address to the I3C slave 13” where the current master 12C assigns the group address (same second address) to the I3C slave 13 (plurality of slave devices) via the SETGRPA command.).

Claim(s) 15, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth ‘535 in view of CHAO ‘823 and LEE, US-20150089630-A1 (hereinafter “LEE ‘630”).
Per claim 15 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Booth ‘535 in view of CHAO ‘823 does not disclose but LEE ‘630 discloses: A logic circuitry package according to claim 1, wherein the package is to provide a cryptographically authenticated set of responses in response to cryptographically authenticated communications sent to the first address and to provide a second, not cryptographically authenticated, set of responses in response to communications sent to the second address (FIG. 1, FIG. 14, [0147], “authentication and encoding data communication are performed … when an authentication event occurs (S1410), the image forming apparatus 100 performs a first and second authentication between itself and the consumable unit 200”; [0148], “the image forming apparatus 100 generates an encoded communication message (S1440) … encodes the data to be transmitted with a section key to generate a MAC” where a communication message is to be encoded with a section key to generate a MAC, that is, cryptographically authenticated, for example,  in the consumable unit 200 representing a first address, when an authentication event occurs, however, the authentication process would be bypassed for another consumable unit 200 representing a second address among a plurality of consumable units if an authentication event does not happen.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth ‘535 in view of CHAO ‘823 with the authentication and encoding of data for a consumable unit in case an authentication event occurs as taught by LEE ‘630 because it would effectively authenticate a consumable unit even when a 3rd party hacked in [0013].

Per claim 23 (dependent on claim 1):

Booth ‘535 does not disclose but CHAO ‘823 discloses: A logic circuitry package according to claim 1, wherein the logic circuitry package is to: transmit, outside of the time period; transmit, during the time period (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where the master device may communicate with the slave device via the current address (first address) during the current time window (outside the time period) and then the master device 10 assigns a (new) time window (the time period) for each slave device and an (new) address  (second address) to the slave device by accessing the current addresses of the slave device. After all the time windows for the slave device have elapsed, that is, the new time window (the time period) starts, in this case, the master device may communicate with the salve device only via the new address (second address).). 
Booth ‘535 in view of CHAO ‘823 does not disclose but LEE ‘630 discloses: in response to communications sent to the first address, communications that are authenticated using a key; in response to communications sent to the second address, communications which are not authenticated using that key (FIG. 1, FIG. 14, [0147], “authentication and encoding data communication are performed … when an authentication event occurs (S1410), the image forming apparatus 100 performs a first and second authentication between itself and the consumable unit 200”; [0148], “the image forming apparatus 100 generates an encoded communication message (S1440) … encodes the data to be transmitted with a section key to generate a MAC” where a communication message is to be encoded with a section key to generate a MAC, that is, cryptographically authenticated, for example,  in 

Per claim 25 (dependent on claim 23):
Booth ‘535 in view of CHAO ‘823 and LEE ‘630 discloses the elements detailed in the rejection of claim 23 above, incorporated herein by reference.
Booth ‘535 in view of CHAO ‘823 does not disclose but LEE ‘630 discloses: A logic circuitry package according to claim 23, wherein the key is at least one of an encryption key or a secret base key (FIG. 1, FIG. 14, [0148], “the image forming apparatus 100 generates an encoded communication message (S1440) … encodes the data to be transmitted with a section key to generate a MAC”).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth ‘535 in view of CHAO ‘823  as applied to claim 16 above, and further in view of Olarig, US-10338838-B2 (hereinafter “Olarig ‘838”).
Per claim 19 (dependent on claim 16):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference.
Booth ‘535 in view of CHAO ‘823 does not disclose but Olarig ‘838 discloses: A logic circuitry package according to claim 16, wherein the logic circuitry package includes a dedicated signal path between the first logic circuit and the second logic circuit, and the second address is enabled by the first logic circuit sending a signal via the dedicated signal path and wherein the logic circuitry package is to activate the second logic circuit in response to the first command (FIG. 1, [Col. 10], ll. 1-51, “the NVMe-oF device 110 can communicate with management components 126 and sensors 128 … via a dedicated SMBus channel … thereby enabling the NVMe-oF device 110 to concurrently engage in both SMBus communication” where the NVMe-oF device 110 (second logic circuit) is enabled (activated) to engage in SMBus (system management bus) communications via the pins 123 through which the sensors 128 (first logic circuit) transmits data (command), which corresponds to a dedicated SMBus channel (dedicated signal path).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth ‘535 in view of CHAO ‘823 with the dedicated SMBus channel via the settings of the pins connected to sensors as taught by Olarig ‘838 because it would communicate with external devices in a secure way among two or more different communication protocols by providing a dedicated channel based on a selected protocol.

Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth ‘535 in view of CHAO ‘823 and Olarig ‘838 and Lunardhi et al., US- 20170330449-A1 (hereinafter “Lunardhi ‘044”).
Per claim 20 (dependent on claim 19):
Booth ‘535 in view of CHAO ‘823 and Olarig ‘838 discloses the elements detailed in the rejection of claim 19 above, incorporated herein by reference.
Booth ‘535 in view of CHAO ‘823 and Olarig ‘838 does not disclose but Lunardhi ‘044 discloses: A logic circuitry package according to claim 19, wherein the signal is present for the duration (FIG. 8, [0152], “a second wakeup signal S2 that is outputted from the main switch 38 provided in the electric power tool 30 is directly inputted … to the control circuit 20 in the battery pack 10 through dedicated signal paths.” where it is  repeatedly determined whether the signal S2 fed via dedicated paths is from the main switch 38 or not  every time a predetermined time period (duration) has elapsed. In other 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth ‘535 in view of CHAO ‘823 and Olarig ‘838 with the time period for switching modes from an active mode to sleep mode as taught by Lunardhi ‘044 because it would efficiently respond to user’s operation requests with reduced power consumption.

Per claim 22 (dependent on claim 20):
Booth ‘535 in view of CHAO ‘823 and Olarig ‘838 and Lunardhi ‘044 discloses the elements detailed in the rejection of claim 19 above, incorporated herein by reference.
Booth ‘535 discloses: A logic circuitry package according to claim 20, wherein the at least one sensor or sensor array includes at least one of a print material level sensor or another sensor type (FIG. 2, [0030], the authentication circuit 202 may be configured to reply to a first command addressed to its I2C address when the voltage on the address_ADC input 212 (Vain) is 2V and to not reply to the first command when Vain is 3V; Note that there would be a voltage measuring sensor.).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth ‘535 in view of CHAO ‘823 as applied to claim 1 above, and further in view of FISTER et al., US-20130054933-A1 (hereinafter “FISTER ‘933”) and LEE ‘630.
Per claim 24 (dependent on claim 1):
Booth ‘535 in view of CHAO ‘823 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.


A logic circuitry package according to claim 1, wherein the logic circuitry package is to: transmit, outside of the time period and in response to communications sent to the first address … transmit, during the time period and in response to communications sent to the second address (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10 … assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7: the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where the master device may communicate with the slave device via the current address (first address) during the current time window (outside the time period) and then the master device 10 assigns a (new) time window (the time period) for each slave device and an (new) address  (second address) to the slave device by accessing the current addresses of the slave device. After all the time windows for the slave device have elapsed, that is, the new time window (the time period) starts, in this case, the master device may communicate with the salve device only via the new address (second address).).
Booth ‘535 in view of CHAO ‘823 does not disclose but FISTER ‘933 discloses: print material level-related data … wherein print-material level-related data includes data that the logic circuit of the printer interprets and represents as print material level of a print component to which the logic circuitry package pertains (FIG. 4, [0040], carried out in imaging device 100 for changing and/or setting the address of authorized component 204 upon rese … At block 402, controller 102 determines a characterization value associated with a consumable … any parameter derived from sensor measurements including … ink/toner level in to a tank, number of ink drops ejected from a printhead, quanta, or normalized page count.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Booth ‘535 in view of CHAO ‘823 with the change of 
Booth ‘535 in view of CHAO ‘823 and FISTER ‘933 does not disclose but LEE ‘630 discloses: (data) that is authenticated using a key; (data) not authenticated using that key (FIG. 1, FIG. 14, [0147], “authentication and encoding data communication are performed … when an authentication event occurs (S1410), the image forming apparatus 100 performs a first and second authentication between itself and the consumable unit 200”; [0148], “the image forming apparatus 100 generates an encoded communication message (S1440) … encodes the data to be transmitted with a section key to generate a MAC” where a communication message is to be encoded with a section key to generate a MAC, that is, cryptographically authenticated, for example,  in the consumable unit 200 representing a first address, when an authentication event occurs, however, the authentication process would be bypassed for another consumable unit 200 representing a second address among a plurality of consumable units if an authentication event does not happen.).

Allowable Subject Matter
Claim(s) 8 and 26-27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 51-54 is/are allowed.
Regarding claim 51, the prior art of record (Booth ‘535 in view of CHAO ‘823) does not disclose “set the second address to an initial second address for each start of the first time period, and set the second address to a temporary address in response to a command sent to the initial second address, the command including the temporary address” in the recited context.  Rather, Booth ‘535 teaches that an authentication circuit located on the user-replaceable component such as a toner bottle is assigned a new address based on a predetermined threshold associated with voltages, however the change of the address is not according to a time period but the predetermined voltage threshold. To this, CHAO ‘823 suggests assigning a time window and an address to each slave device, but there are no teachings including setting the second address to a temporary address.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494